529 So.2d 1015 (1988)
Ex parte JaNay DAWSON.
(Re: JaNay DAWSON
v.
ALABAMA DEPARTMENT OF ENVIRONMENTAL MANAGEMENT).
87-815.
Supreme Court of Alabama.
July 1, 1988.
Chase R. Laurendine, Mobile, for petitioner.
Joseph P. Jones, Jr., and Michael A. Youngpeter of Sirote, Permutt, McDermott, *1016 Slepian, Friend, Friedman, Held & Apolinsky, Mobile, and Olivia Hardy Hudgens, Montgomery, for respondents.
MADDOX, Justice.
In denying the writ of certiorari in this case, we should not be understood as approving all of the statements made in the opinion of the Court of Civil Appeals, 529 So.2d 1012, especially those regarding the scope of review. Our denial of certiorari is based upon the finding by the Court of Civil Appeals that the constitutional claims petitioner seeks to present on certiorari were raised for the first time in the Court of Civil Appeals.
WRIT DENIED.
TORBERT, C.J., and ALMON, BEATTY, and HOUSTON, JJ., concur.